30 F.3d 130
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.SENTINEL ASSOCIATES, a New York partnership, Plaintiff-Appellee,v.AMERICAN MANUFACTURERS MUTUAL INSURANCE COMPANY, an Illinoiscorporation, Defendant-Appellant.
No. 93-2347.
United States Court of Appeals, Fourth Circuit.
Argued:  June 9, 1994.Decided:  July 25, 1994.

Appeal from the United States District Court for the Eastern District of Virginia, at Richmond.  Robert R. Merhige Jr., Senior District Judge.  (CA-92-192-3)
Hunter Cavin Quick, COZEN & O'CONNOR, Charlotte, North Carolina, for Appellant.
William R. Mauck, Jr., WILLIAMS, MULLEN, CHRISTIAN & DOBBINS, Richmond, Virginia, for Appellee.
Pamela M. Pearson, COZEN & O'CONNOR, Charlotte, North Carolina, for Appellant.
E.D.Va.
AFFIRMED.
Before HALL, MURNAGHAN, and NIEMEYER, Circuit Judges.
OPINION
PER CURIAM:


1
Sentinel Associates brought this diversity action against American Manufacturers Mutual Insurance Co.  (AMMI), alleging that AMMI had breached an insurance contract between the two parties by denying coverage for losses incurred by Sentinel at its shopping center in Portsmouth, Virginia.  The case was tried before a jury, which returned a verdict of $750,000 for Sentinel.


2
AMMI appeals, contending--as it has at each stage of the litigation--that coverage for Sentinel's losses was excluded by the terms of the policy.  The district court twice issued memorandum opinions that rejected AMMI's arguments.*  We have considered the briefs and arguments of the parties, and we affirm the judgment of the district court for the reasons stated by that court in its memorandum opinions.


3
AFFIRMED.



*
 Sentinel Associates v. American Manufacturers Mutual Insurance Company, No. CA-92-192-3 (E.D. Va., October 26, 1992) (denying AMMI's motion for summary judgment);  Sentinel Associates v. American Manufacturers Mutual Insurance Company, No. CA-92-192-3 (E.D. Va., September 29, 1993) (denying AMMI's motion for judgment as a matter of law or, alternatively, a new trial)